Exhibit 10.1

FIRST AMENDMENT
TO
EMPLOYMENT AGREEMENT




This amendment (“Amendment”), dated as of July 31, 2014, shall amend the
employment agreement dated as of July 21, 2010, by and between Discovery
Communications, LLC (“DCL”) and Bruce Campbell (“Executive”) (the “Employment
Agreement”).
 
WHEREAS, Executive and DCL previously entered into the Employment Agreement,
which sets forth the terms and conditions of Executive’s employment with DCL;


WHEREAS, DCL and Executive desire to modify the term of the Employment
Agreement, as described below.


NOW THEREFORE, in consideration of the mutual promises and covenants set forth
in this Amendment, the parties hereby agree to amend the Employment Agreement as
follows:


1.
Term of Employment:


a.
Section II(A) is hereby amended to state in its entirety as follows:

a.
Subject to Section IV, Executive’s term of employment under this Agreement shall
be four (4) years beginning on August 2, 2010 and ending on August 1, 2014. By
agreement of the parties, the term of employment is extended and shall end on
September 30, 2014. (the initial and renewal terms are referred to as the “Term
of Employment”).



b.
The reference to the last day of the Term of Employment in Section II(B) shall
be replaced with September 30, 2014.


2.
Effect on Employment Agreement. Except with respect to the subject matters
covered herein, this Amendment does not otherwise amend, supplement, modify, or
terminate the Employment Agreement, which remains in full force and effect.



IN WITNESS WHEREOF, the parties have caused this Agreement to be duly executed
as of the date set forth above.


EXECUTIVE:


/s/ Bruce Campbell
 
DATE:


7/31/14
Bruce Campbell
 
 



Discovery Communications, LLC


/s/ Adria Alpert Romm
 
 

DATE: July 31, 2014
Name:
Adria Alpert Romm
 
Title:
Chief Global Human Resources & Diversity Officer
 






Page 1 of 1